DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claims 21, 25 and 40, as well as the cancelation of claims 1-20 and 34-39, as filed on October 12, 2022, are acknowledged. 
The amendment made to claim 21 has overcome the previous rejections to the claim and its dependent claims under 35 USC §112 as set forth in the Office Action mailed on July 12, 2022.
The amendment made to claim 25 only partially addresses the previous rejection under 35 USC §112.  There are still numerous trade names such as “angel food cake” and other ambiguous descriptions of components such as “new car scent” that cannot be used properly to identify any particular material or product in claim 25.  Please check the claim limitations and remove all trade names or ambiguous descriptions of components in the claim. 
Applicant’s arguments, see Remarks filed on October 12, 2022, with respect to rejections based on Hentze reference to amended claims 1 and 40 have been fully considered but they are not persuasive.  
The Applicant argues that “Hentze underlines the requirement for the emulsifying agent (surfactant),… Hentze requires the combination of an oil and a surfactant”.  However, Hentze discloses that “said emulsifier is a monoglyceride or a mono-diglyceride of fatty acid esters” (paragraph 0014), which reads on “one or more glycerides” as recited in amended claims 21 and 40.
	The Applicant further argues that “Hentze fails to disclose compositions that temporarily enhances a luster and/or a brilliance of a piece of jewelry and/or a gem stone”.  However, it is noted that claims 21 and 40 are drawn to composition claims and the limitation recited in the “adapted to” clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Applicant’s arguments, see Remarks filed on October 12, 2022, with respect to rejections to amended claims based on Jakobi reference and Holscher reference have been fully considered and are persuasive.  Therefore, the previous prior art rejections based on Jakobi reference and Holscher reference as set forth in the Office Action mailed on July 12, 2022 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Office action below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 25, it contains many trade names such as “angel food cake” and other ambiguous descriptions of components such as “new car scent”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trade names or other ambiguous descriptions of components are used to identify/describe the fragrances and, accordingly, the identifications/descriptions are indefinite.  
Regarding claim 28, there is insufficient antecedent basis for the limitation “the carrier”.  For the purpose of this examination, the examiner interprets the limitation as “the composition”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26-28, 32-33, 40-43 and 45-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentze et al. (US20170002158).
	Regarding claim 21, Hentze discloses a composition consisting essentially of: one or more glycerides including no water or aqueous phase (oil could be natural triglycerides, emulsifier is a monoglyceride or a mono-diglyceride of fatty acid ester, paragraphs 0012, 0014 and 0021).  It is noted that claim 21 is drawn to a composition claim and the limitation recited in the “adapted to” clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 22, Hentze discloses wherein the one or more glycerides comprising: one or more triglycerides comprising tri-glycerol esters, wherein each of the ester groups comprising a fatty acid and wherein the fatty acids are the same or different, or mixtures thereof (paragraph 0021).  
Regarding claim 23, Hentze discloses wherein the one or more glycerides comprising vegetable oils (paragraphs 0019 and 0021).
Regarding claim 24, Hentze discloses wherein: the vegetable oils comprising rapeseed oil (paragraph 0020).
Regarding claim 26, Hentze discloses the composition comprising 3 wt. % or vol. % of one or more phospholipids (Lecithin, paragraph 0132).
Regarding claim 27, Hentze discloses wherein: the phospholipids comprises phosphatidylcholine (Lecithin, paragraph 0132).
Regarding claim 28, Hentze discloses wherein the carrier further comprising: one or more one or more fatty acids comprising saturated fatty acid, unsaturated fatty acids, or mixtures thereof (paragraph 0020).
Regarding claims 32-33, it is noted that the claims are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 40, Hentze discloses a non-aqueous composition consisting essentially of: one or more glycerides including no water or aqueous phase (oil could natural triglycerides, emulsifier is a monoglyceride or a mono-diglyceride of fatty acid ester, the composition only comprises one phase, paragraphs 0012, 0014 and 0021).  It is noted that claim 40 is drawn to a composition claim and the limitation recited in the “adapted to” clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 41, Hentze discloses wherein the one or more glycerides comprising: one or more triglycerides comprising tri-glycerol esters, wherein each of the ester groups comprising a fatty acid and wherein the fatty acids are the same or different, or mixtures thereof (paragraph 0021).  
Regarding claim 42, Hentze discloses wherein the one or more glycerides comprising vegetable oils (paragraphs 0019 and 0021).
Regarding claim 43, Hentze discloses wherein: the vegetable oils comprising rapeseed oil (paragraph 0020).
Regarding claims 45-46, it is noted that the claims are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Claims 21-22, 32-33, 40-41 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santus et al. (US20100297047).
	Regarding claim 21, Santus discloses a composition consisting essentially of: one or more glycerides including no water or aqueous phase (paragraph 0043).  It is noted that claim 21 is drawn to a composition claim and the limitation recited in the “adapted to” clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 22, Santus discloses wherein the one or more glycerides comprising: one or more triglycerides comprising tri-glycerol esters, wherein each of the ester groups comprising a fatty acid and wherein the fatty acids are the same or different, or mixtures thereof (paragraph 0043).  
Regarding claims 32-33, it is noted that the claims are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 40, Santus discloses a non-aqueous composition consisting essentially of: one or more glycerides including no water or aqueous phase (paragraph 0043).  It is noted that claim 40 is drawn to a composition claim and the limitation recited in the “adapted to” clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 41, Santus discloses wherein the one or more glycerides comprising: one or more triglycerides comprising tri-glycerol esters, wherein each of the ester groups comprising a fatty acid and wherein the fatty acids are the same or different, or mixtures thereof (paragraph 0043).  
Regarding claims 45-46, it is noted that the claims are drawn to composition claims and the limitations recited in the wherein clauses are considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Santus et al. (US20100297047) as applied to claims 21 and 40 above, in view of Berdick (Journal of the American Oil Chemist’s Society, vol. 49, year 1972, pages 406-408).
Regarding claim 25, Santus is silent about the composition further comprises one or more fragrances.  However, Santus discloses that the composition maybe formulated to comprise optional components such as cosmetic oils (paragraph 0049).  In addition, Berdick teaches that cocoa butter is a known cosmetic oil (abstract).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use cocoa butter as taught by Berdick for the cosmetic oil in the composition of Santus, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.  Cocoa butter is a fragrance recited in the instant claim. 
Claims 29-31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hentze et al. (US20170002158) as applied to claims 21, 26-27 and 40 above, in view of Yamasaki et al. (US20100159256).
	Regarding claims 29-31 and 44, Hentze is silent about a propellant comprising air, nitrogen, argon, carbon dioxide, a mixture of oxygen and nitrogen, or mixtures thereof; however, Hentze discloses that the composition is to be applied to a surface by spray coating (paragraph 0034).  In addition, Yamasaki teaches that a composition to be applied to a surface by spray coating contains a propellant such as carbon dioxide (abstract and paragraph 0149).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include a propellant such as carbon dioxide as taught by Yamasaki in the composition of Hentze, in order to apply the composition to a surface through spray coating with a reasonable expectation of success.  It is noted that the instant claims are drawn to a composition claim and the limitation recited in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713